              Case 18-23239-RBR        Doc 14    Filed 11/26/18   Page 1 of 6



                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION
                                www.flsb.uscourts.gov


In re:                                                  Case No.18-23239-RBR
Syed S. Bukhari and
Saeeda Bukhari,                                         Chapter 13

               Debtor (s)          /


     Attorney-Represented Debtor’s Verified Ex Parte Motion for Referral to
   Mortgage Modification Mediation with Nationstar Mortgage d/b/a Mr. Cooper

       The Debtors file this Verified Ex Parte Motion for Referral to Mortgage

Modification Mediation (“Ex Parte Motion”) and requests the Court enter an Order

Granting Debtor’s Ex Parte Motion for Referral to Mortgage Modification Mediation” (“Ex

Parte Order”) referring Syed S. and Saeeda Bukhari and Nationstar Mortgage d/b/a Mr.

Cooper (“Lender”) to Mortgage Modification Mediation (“MMM”) and states as follows:

       1.     Debtors are individuals who filed jointly for bankruptcy relief under, or

              converted to Chapter 7 on October 25, 2018.

       2.     Debtor requests MMM for real property (“Property”) located at the

              following street address: 16163 NW 12th Street, Pembroke Pines, FL

              33028; account number for this Property is 5719.

              a. The Property is (check one box):

                       the Debtor’s primary residence

                       not the Debtor’s primary residence

              b. Borrowers obligated on the promissory note and mortgage on the

                  Property are (check one box):



                                         Page 1 of 6
MMM-LF-01 (rev. 04/01/15)
              Case 18-23239-RBR       Doc 14     Filed 11/26/18   Page 2 of 6



                      Debtors only

                      Debtor and non-filing co-obligor/co-borrower/third party

                      Contact information for co-obligor/co-borrower/third party:

                      Name:_____________________________________
                      Address:___________________________________
                              ___________________________________
                      Telephone:_________________________________
                      email:_____________________________________


                     Other:

                      Name:_____________________________________
                      Address:___________________________________
                              ___________________________________
                      Telephone:_________________________________
                      email:_____________________________________


              c. If applicable, Debtor’s attorney has simultaneously filed with this

                  Motion the MMM Local Form “Third Party’s Consent to Attend and

                  Participate in Mortgage Modification Mediation” signed by each co-

                  obligor/co-borrower/third party listed above.

       3.     Debtor intends to (check all boxes that apply):

                  modify the mortgage on the Debtor’s primary residence.

                  modify the mortgage on Property that is not the Debtor’s primary

                  residence.

                  surrender the Property to the Lender.

       4.     Prior to filing this motion, Debtor remitted to Debtor’s attorney the required

              non-refundable portal submission fee in the amount of $40.00 and the




                                         Page 2 of 6
MMM-LF-01 (rev. 04/01/15)
              Case 18-23239-RBR       Doc 14      Filed 11/26/18   Page 3 of 6



              required non-refundable Document Preparation Software fee in the

              amount of $40.00 for a total fee of $80.00.

       5.     Prior to filing this motion, Debtor’s attorney completed Debtor’s information

              using the court-approved on-line program that facilitates the preparation of

              the Debtor’s loan modification package (“Document Preparation

              Software”) and has paid the $40.00 Document Preparation Software fee to

              the approved vendor. Debtor’s initial loan modification forms have been

              generated and are ready for signature and submission. Debtor’s attorney

              has also collected all of the required supporting documentation as

              required by the Document Preparation Software (such documentation and

              forms referred collectively to as “Debtor’s Prepared Package”) and is

              prepared to submit the supporting documentation along with the

              modification forms.

       6.     Prior to filing this motion, Debtor’s attorney has determined that:

                  Lender is registered with the approved Mortgage Modification

                  Mediation Portal (“MMM Portal”);

                  Lender is not registered. Debtor requests the Court require Lender to

                  register with the MMM Portal within seven days after entry of the

                  Order.

       7.     Debtor requests Lender consider (check as many boxes as applicable):

                  a HAMP or government sponsored loan modification

                  a conventional loan modification

                  a deed in lieu of foreclosure



                                         Page 3 of 6
MMM-LF-01 (rev. 04/01/15)
              Case 18-23239-RBR       Doc 14     Filed 11/26/18   Page 4 of 6



                  a state court consent in rem final judgment of foreclosure

                  surrender options

                  other: __________________________________________________

       8.     IF DEBTOR IS REQUESTING NON-RETENTION (SURRENDER)
              OPTIONS:
              a. Debtor will submit all additional documents required for surrender as

                  provided for on the MMM Portal.

              b. Debtor represents that the property has been listed for sale.

       9.     Prior to filing this motion, Debtor remitted the required mediator’s fee in the

              amount of $300.00 to Debtor’s attorney, unless the Debtor is seeking pro

              bono mediation under paragraph 11. Debtor understands and

              acknowledges that after the mediator is designated, the mediator’s fee is

              not refundable for any reason at any time.

      10.     Within seven days after filing the MMM Local Form “Debtor’s Notice of

              Selection of Mortgage Modification Mediator (or “Notice of Clerk’s

              Designation of Mortgage Modification Mediator”) or the Lender’s

              registration on the MMM Portal, whichever occurs later, Debtor’s attorney

              shall upload and submit through the MMM Portal, Debtor’s Prepared

              Package, together with any additional forms or documents which Lender

              may post on the MMM Portal, and pay a non-refundable MMM Portal

              submission fee in the amount of $40.00. In addition, the Debtor’s attorney

              will upload the Order to the MMM Portal as part of the submission of

              Debtor’s documentation.

      11.     Debtor’s attorney:


                                         Page 4 of 6
MMM-LF-01 (rev. 04/01/15)
Case 18-23239-RBR   Doc 14   Filed 11/26/18   Page 5 of 6
              Case 18-23239-RBR    Doc 14    Filed 11/26/18   Page 6 of 6



                            CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that a true and correct copy of the Debtor’s Ex Parte Motion for
Referral to Mortgage Modification Mediation was served by U.S, first class Mail, upon
the parties listed below on November 26, 2018.


                                             /s/ _________________________________
                                             VAN HORN LAW GROUP, P.A.
                                             Chad Van Horn, Esq.
                                             330 N. Andrews Avenue, Ste. 450
                                             Fort Lauderdale, FL 33301
                                             954-765-3166
                                             954-756-7103
                                             Florida Bar No.:064500
                                             Chad@cvhlawgroup.com




Copies to:

Syed S. Bukhari and Saeeda Bukhari, 16163 NW 12th Street, Pembroke Pines, FL
33028

Nationstar Mortgage d/b/a Mr. Cooper, c/o Jay Bray, President and CEO, 8950 Cypress
Waters Blvd., Coppell, TX 75019

Office of the US Trustee
USTPRegion 21. MM.ECF@usdoj.gove via CM/ECF

Chad S. Paiva
trustee@gmlaw.com via CM/ECF




                                     Page 6 of 6
MMM-LF-01 (rev. 04/01/15)
